FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                               INDEX NO. 653109/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 1 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         -------------------------------------- X
         MZA EVENTS, INC.,                      :
                                                                 Index No.
                            Plaintiff,                    :      Date Filed: May 11, 2021
                                                          :      SUMMONS
                -against-
                                                          :      Plaintiff designates New York County as the
                                                                 place of trial.
                                                          :
         ERICH BERGEN and 6W
         ENTERTAINMENT, INC.,                                    Venue is proper pursuant to CPLR § 503
                                                          :
                            Defendants.                          Defendants reside in New York County
                                                :
         -------------------------------------- X

         To the above-named Defendants:

                YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
         a copy of your answer, or, if the complaint is not served with the summons, to serve a notice of
         appearance, on the Plaintiff’s attorneys within 20 days after the service of this summons,
         exclusive of the day of service (or within 30 days after the service is complete if this summons is
         not personally delivered to you within the State of New York); and in case of your failure to
         appear or answer, judgment will be taken against you by default for the relief demanded in the
         complaint.

                Jurisdiction is based on CPLR §§ 301 and 302. Venue is proper in this Court pursuant to
         CPLR § 503, because Defendant 6W Entertainment, Inc.’s principal office is located in, and
         because Defendant Erich Bergen resides in, New York County.


         Dated: New York, New York                            TROUTMAN PEPPER HAMILTON
                May 11, 2021                                  SANDERS LLP


                                                              By: s/Bennet J. Moskowitz
                                                                 Bennet J. Moskowitz
                                                                 875 Third Avenue
                                                                 New York, New York
                                                                 (212) 704-6000

                                                                 Attorneys for Plaintiff MZA Events, Inc.




                                                      1 of 2
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                            INDEX NO. 653109/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 2 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




         Defendants’ Addresses:

         Erich Bergen
         171 W. 13th Street, PH10
         New York, New York 10027

         6W Entertainment, Inc.
         320 Riverside Drive 5F
         New York, New York 10025

         6W Entertainment, Inc.
         171 W. 13th Street, PH10
         New York, New York 10027




                                                2


                                             2 of 2
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                             INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 3 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         -------------------------------------- X
         MZA EVENTS, INC.,                      :

                            Plaintiff,                    :    Index No.
                -against-                                 :
         ERICH BERGEN and 6W                              :    COMPLAINT
         ENTERTAINMENT, INC.,
                                                          :    DEMAND FOR JURY TRIAL
                            Defendants.
                                                          :

                                                :
         -------------------------------------- X

                Plaintiff MZA Events, Inc. (“MZA Events”), by and through its undersigned counsel, for

         its Complaint against Defendants Erich Bergen (“Mr. Bergen”) and 6W Entertainment, Inc.

         (“6W Entertainment,” and together with Mr. Bergen, “Defendants”), alleges as follows:

                                             NATURE OF ACTION

                1.      This action arises from Erich Bergen’s reckless and unlawful attempt to derail a

         high-profile charity event that raises significant amounts of money to support HIV/AIDS

         prevention and care.

                2.      On behalf of seven leading AIDS organizations from across the country, MZA

         Events was entrusted with producing the AIDS Walk: Live at Home virtual event scheduled for

         May 16, 2021. MZA Events has a decades-long track record of successfully producing hundreds

         of such major events for charities and social causes that have generated $450 million for leading

         AIDS organizations.

                3.      MZA Events hired Mr. Bergen to assist it in producing the 2021 AIDS Walk: Live

         at Home event, including a video of Sir Elton John and David Furnish accepting a Lifetime




                                                     1 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                             INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 4 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




         Achievement Award from AIDS Walk. Mr. Bergen is an actor who, during the pandemic, has

         started producing live virtual events.

                4.      Even though the video was filmed, Mr. Bergen materially breached the

         contractual obligations that he owes MZA Events by refusing to provide MZA Events with a

         usable copy of the video.

                5.      Worse still, Mr. Bergen engaged in fraudulent conduct by failing to disclose

         material information to MZA Events relating to the production of the video, including that

         representatives for Sir Elton John and Mr. Furnish had conditioned the video being aired at the

         event on receiving a copy of the video and executing an agreement approving its content, and

         that Mr. Bergen did not honor these requests. MZA Events learned the foregoing from

         representatives for Sir Elton John and Mr. Furnish—not Mr. Bergen.

                6.      Mr. Bergen’s unexcused—and inexcusable—conduct has caused and is causing

         MZA Events significant damages, including by limiting its ability to best serve these charitable

         organization, and risks tarnishing a sterling reputation that MZA Events and its principals have

         developed over 35-plus years and hundreds of successful events.

                7.      Most importantly, Mr. Bergen’s conduct risks depriving dozens of leading AIDS

         organizations of critical funds that they need to confront the HIV/AIDS epidemic.

                8.      MZA Events has brought this lawsuit as a last resort. MZA Events and its

         representatives have repeatedly reached out to Mr. Bergen requesting a usable copy of the video

         so that MZA Events could obtain approval from representatives of Sir Elton John and Mr.

         Furnish. In response, Mr. Bergen has acted in bad faith. He has not taken these issues seriously,

         for example, responding by writing “LOL!” when MZA Events raised its concerns about the




                                                        -2-

                                                     2 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                               INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 5 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




         harm that he is causing to its charitable partners. He otherwise has gone silent, refusing to

         provide a usable copy of the video or otherwise act appropriately and professionally.

                                                     PARTIES

                 9.      Defendant Erich Bergen is an individual who, upon information and belief,

         resides in New York City.

                 10.     Upon information and belief, Mr. Bergen’s production company, Defendant 6W

         Entertainment, is a New York corporation with its principal place of business in New York City.

                 11.     MZA Events is a California corporation with its principal place of business in Los

         Angeles.

                                         JURISDICTION AND VENUE

                 12.     This Court has jurisdiction over this matter pursuant to CPLR §§ 301 and 302,

         including because Defendants are present in and transact business within the State of New York

         and because Defendants committed tortious acts within the State out of which the causes of

         action arise.

                 13.     Venue is proper in this Court pursuant to CPLR §§ 503(a) and (c), because 6W

         Entertainment, Inc.’s principal office is located in, and because Mr. Bergen resides in, New York

         County.

                                           FACTUAL BACKGROUND

                 14.     Craig Miller has been on the frontlines of the fight against HIV/AIDS since the

         1980s. In 1985, he created the AIDS Walk fundraising model, beginning with AIDS Walk Los

         Angeles, and followed by AIDS Walk New York and AIDS Walk San Francisco. Through the

         company he co-founded, MZA Events, Mr. Miller has raised more than $450 million for

         charities and social causes.




                                                         -3-

                                                      3 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                                     INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 6 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




                15.        Erich Bergen is an actor best known for starring in the television show “Madam

         Secretary.” When that show ended and the pandemic began, Mr. Bergen started producing

         virtual events.

                16.        On or about May 18, 2020, MZA Events entered into a written agreement with

         Mr. Bergen to assist in producing two streaming charity events for AIDS Walk New York and

         AIDS Walk San Francisco (which ultimately became a single streaming event). A true and

         correct copy of this agreement is attached as Exhibit A and incorporated by reference herein.

         This agreement states in relevant part that:

                      a. Mr. Bergen “will work with [MZA Event’s] staff to create content, produce

                           musical numbers, recruit talent and craft the overall programs for livestreaming.

                           He will further serve as point person in the ‘control room’ capacity during the

                           live events.” Exh. A, ¶ 2.

                      b. MZA Events owns the intellectual property to any content that Mr. Bergen creates

                           for the events. Specifically:

                                       5. Intellectual Property
                                       All work product generated under this contract shall be the sole
                                       property of [MZA Events]. [Erich Bergen] shall not have the right to
                                       sell, distribute, share or otherwise disseminate any part of the
                                       PROJECTS without prior written approval from [MZA Events]. This
                                       excludes any and all footage (segments) containing appearances by
                                       Bette Midler and Anne Hathaway, which are being loaned to CLIENT
                                       by [Erich Bergen] for this event. CLIENT is granted permission to use
                                       these segments in perpetuity in the context of the “Live at Home”
                                       events but may not be used out of context or on their own.

                           Id., ¶ 5.

                      c. In exchange for providing these services, MZA Events agreed to pay Mr. Bergen

                           $38,000.




                                                                -4-

                                                             4 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                               INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 7 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




                17.     Mr. Bergen performed his obligations under this agreement, the 2020 AIDS Walk:

         Live at Home event was a success, and MZA Events paid Mr. Bergen $38,000 for his services.

                18.     For the 2021 AIDS Walk: Live at Home event, and in conjunction with and on

         behalf of its charitable partners, Mr. Miller tendered an invitation to David Furnish, Sir Elton

         John’s husband and the head of the Elton John AIDS Foundation (“EJAF”), to honor Sir Elton

         John and Mr. Furnish with AIDS Walk’s Lifetime Achievement Award for their amazing and

         heroic contributions in the campaign against AIDS.

                19.     Mr. Furnish responded in writing that he and Sir Elton John would accept the

         award. The parties moved forward with producing the video, which was going to be a highlight

         of the event. In reliance on this fact, MZA Events and its charitable partners devoted significant

         time, money and effort to tailoring a substantial portion of the programming to Sir Elton John

         and Mr. Furnish accepting the award. MZA Events and its charitable partners were also going to

         use the fact that Sir Elton John and Mr. Furnish were being honored to promote the event and

         generate donations.

                20.     MZA Events included Mr. Bergen in this process and discussed with him the

         prospect of Mr. Bergen serving in the same role for the 2021 AIDS Walk: Live at Home event

         that he had served a year earlier.

                21.     On April 13, 2021, the eve of the video being shot, Mr. Bergen sent an email to

         Mr. Miller, copying MZA Events’ Director of Program and Entertainment Eddie Shapiro, in

         which he wrote that, since “each of us is desirous . . . to achieve the desired shoot tomorrow,” he

         was “confirming” in writing that “you have offered and I have agreed to accept $ 38,000 as co-

         producer (along with you and Eddie of MZA) of the approximately 60 minute program.” Mr.

         Bergen wrote: “This is work for hire and MZA owns the raw footage and the finished work




                                                         -5-

                                                      5 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                             INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 8 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




         product, as least as far as you and your company and me and my company are concerned.” Mr.

         Bergen wrote that the parties could later formalize the “full scope of my work.”

                 22.     The next day, on April 14, 2021, the video of Sir Elton John and Mr. Furnish

         accepting the award was recorded.

                 23.     However, Mr. Bergen never provided a copy of the video that could be used at the

         event. Instead, Mr. Bergen provided a copy of the video with a large “6W Entertainment”

         watermark across the video that rendered it unusable for the event and delivered it with only the

         following words: “taped and done.” Upon information and belief, Mr. Bergen provided the

         video in an unusable format out of spite and for the purpose of antagonizing MZA Events

         because MZA Events was unwilling to accommodate Mr. Bergen’s “my way or the highway”

         approach to producing the video.

                 24.     On April 22, 2021, MZA Events emailed a representative for EJAF requesting

         approval to issue a press release on April 27, 2021 announcing that Sir Elton John and Mr.

         Furnish were accepting the AIDS Walk’s Lifetime Achievement Award at the event. This press

         release would help generate interest in the event and donations.

                 25.     MZA Events and EJAF worked together to revise the proposed press release to

         incorporate new language proposed by EJAF about recent activities that EJAF and Sir Elton John

         had taken in the fight against AIDS. MZA Events and EJAF also collaborated on the list of

         recipients for the press release.

                 26.     On April 23, 2021, EJAF responded that AIDS Walk: Live at Home did not have

         approval to issue the press release at that time and that, due to the upcoming Oscars ceremony,

         EJAF would circle back the following week. Based on the information it had available, MZA




                                                        -6-

                                                     6 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                               INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 9 of 17
                                                                     RECEIVED  NYSCEF: 05/12/2021




         Events believed that the video would still air at the event and continued along with its charitable

         partners to pour time, money and energy into the programming based on that understanding.

                27.     On May 6, 2021, EJAF followed up, writing that, because Mr. Bergen had never

         provided the video to representatives of Sir Elton John and Mr. Furnish for their approval, it

         could not be used at the event. EJAF wrote that it had understood from Mr. Bergen that he had

         deleted the video. On the same day, production counsel for MZA Events responded by

         expressing concern about the video not airing at the event—given that he knew the video had

         been recorded and had a watermarked copy of the video in his possession—and seeking more

         information.

                28.     On May 7, 2021, Elanzo Burgess, general counsel for Rocket Entertainment,

         wrote that prior to the recording of the video, he had informed Mr. Bergen in writing that the

         recording could only proceed based on his “clear understanding” that the parties would enter into

         an agreement approving the content of the video, and that Mr. Bergen had responded in writing:

         “This understanding is fully agreed, and we will provide the appearance agreement asap.” Mr.

         Burgess wrote, while he was happy to discuss these issues further, “we have not received any

         appearance agreement relating to the Video. Nor have we received a copy of the Video for

         approval.”

                29.     Mr. Burgess’ email was the first time that MZA Events had learned about this

         material information relating to the production of the video, including that: (1) Mr. Burgess had

         requested that Mr. Bergen provide an approval agreement and a copy of the video; (2) Mr.

         Bergen agreed and represented that he would do so as soon as possible; and (3) Mr. Bergen never

         provided Mr. Burgess with either an approval agreement or a copy of the video. Mr. Bergen did




                                                         -7-

                                                      7 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                                INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 10 of 17
                                                                     RECEIVED   NYSCEF: 05/12/2021




          not disclose any of this to MZA Events. Instead, upon information and belief, Mr. Bergen

          intentionally and willfully kept MZA Events in the dark.

                 30.     On the same day, production counsel for MZA Events responded to Mr. Burgess’

          email by writing that: “Regrettably, Mr. Bergen, who is no longer associated with the project,

          never forwarded your e-mail, his response or this requirement to MZA. I am now attaching the

          appearance agreement. We can accommodate any edits or changes. I will get you a link to the

          video under separate cover.”

                 31.     MZA Events’ litigation counsel then sent Mr. Bergen a letter requesting that, by

          May 8, 2021, he provide a copy of the video without the watermark and that, if he did not do so,

          MZA Events would have no choice but to take appropriate action, including by filing a lawsuit,

          to protect its charitable partners and itself. Mere minutes after being emailed the letter, Mr.

          Bergen wrote back: “LOL!” Mr. Bergen did not provide the video without the watermark or

          otherwise respond in substance by May 8 as requested.

                 32.     On May 9, MZA Events’ litigation counsel followed up by providing Mr. Bergen

          with a draft of this Complaint and advising him that, if he did not provide a usable copy of the

          video by noon on May 10, MZA Events would have no choice but to file a lawsuit. Mr. Bergen

          did not respond by this deadline.

                 33.     Mr. Bergen already has caused substantial damage. His refusal to provide a

          usable video, which MZA Events owns and has the right to immediately possess, has prevented

          MZA Events and its charitable partners from using the fact that Sir Elton John and Mr. Furnish

          accepted the award to promote the AIDS Walk: Live at Home event, causing these charities to

          lose out on substantial donations that could help save lives. These damages will only increase

          unless Mr. Bergen immediately provides a copy of the video without the watermark.




                                                           -8-

                                                        8 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                                INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 11 of 17
                                                                     RECEIVED   NYSCEF: 05/12/2021




                                               FIRST CAUSE OF ACTION

                           (Breach of Contract Against Erich Bergen and 6W Entertainment)

                 34.     MZA Events realleges paragraph 1 through 33 as if set forth in full.

                 35.     On or about April 13, 2021, Mr. Bergen confirmed in writing that MZA Events,

          on the one hand, and Mr. Bergen and 6W Entertainment, on the other, agreed that Mr. Bergen

          would assist MZA Events in producing the AIDS Walk: Live at Home event scheduled for May

          16, 2021, that any content he created is “work for hire,” that “MZA [Events] owns the raw

          footage and the finished work product,” and that, in exchange, Mr. Bergen would receive

          $38,000 (the “Agreement”).

                 36.     MZA Events has performed and is willing to perform all of its obligations under

          the Agreement.

                 37.     Mr. Bergen has materially breached the Agreement by, among other things, not

          providing MZA Events with a copy of the video without a watermark.

                 38.     As a result of Mr. Bergen’s material breaches of the Agreement, MZA Events has

          suffered damages in an amount to be proven in trial, but of at least $1,050,000.

                                              SECOND CAUSE OF ACTION

                                     (Fraudulent Concealment Against Erich Bergen)

                 39.     MZA Events realleges paragraph 1 through 38 as if set forth in full.

                 40.     As someone hired by MZA Events to assist it in producing the AIDS Walk: Live

          at Home event, Mr. Bergen owed MZA Events a duty to disclose all material facts relating to the

          production of the event, including content created for the event.

                 41.     There were multiple events that occurred in April and May 2021 that Mr. Bergen

          was obligated to disclose to MZA Events but failed to do so, including but not limited to the




                                                          -9-

                                                       9 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                                 INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 12 of 17
                                                                     RECEIVED   NYSCEF: 05/12/2021




          following: (1) In advance of the April 14 recording of the video, a representative for Sir Elton

          John and Mr. Furnish informed Mr. Bergen in writing that, for the video to be aired at the AIDS

          Walk: Live at Home event, two conditions had to be met—he had to be provided with a copy of

          the video for approval and an approval agreement; (2) Mr. Bergen agreed in writing to those

          conditions, and represented that he would do so as soon as possible; and (3) Mr. Bergen never

          provided the representative for Sir Elton John and Mr. Furnish with either a copy of the video or

          an approval agreement.

                  42.        This information that Mr. Bergen failed to disclose was material because, without

          Mr. Bergen satisfying these conditions, the video could not air at the AIDS Walk: Live at Home

          event, precluding MZA Events and its charitable partners from using this fact to generate interest

          in the event and donations to support HIV/AIDS prevention and care.

                  43.        Mr. Bergen was under an obligation to disclose this material information but

          failed to do so.

                  44.        MZA Events reasonably relied on Mr. Bergen’s failure to disclose this material

          information to its detriment. MZA Events’ reliance was reasonable because, among other things,

          it knew the video had been shot and it had a watermarked copy of the video in its possession. If

          Mr. Bergen had contemporaneously disclosed this and other material information, MZA Events

          would have, among other things, immediately apprised representatives of Sir Elton John and Mr.

          Furnish of the situation, provided them with an approval agreement, and tried to obtain and

          provide them with a copy of the video without a watermark. MZA Events also would not have

          continued to represent to its charitable partners that the video was going to be aired at the event

          and be promoted.




                                                            -10-

                                                         10 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                                 INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 13 of 17
                                                                     RECEIVED   NYSCEF: 05/12/2021




                 45.     By concealing this information from MZA Events, Mr. Bergen benefited himself

          because he wanted to be the one who exclusively communicated and had the relationship with

          representatives of Sir Elton John and Mr. Furnish, not MZA Events, and wanted to be the one

          who creatively controlled the content and production of the video as opposed to MZA Events.

          Upon information and belief, Mr. Bergen did this because he believed this would lead to more

          business opportunities for himself going forward, including to usurp opportunities belonging to

          MZA Events.

                 46.     Mr. Bergen fraudulently concealed this information with full knowledge that,

          without these conditions being satisfied, the video could not air at the event, and MZA and its

          charitable partners would be unable to use the fact that Sir Elton John and Mr. Furnish were

          accepting the award to promote the event and generate donations. For these and other reasons,

          MZA Events has been damaged by Mr. Bergen’s fraudulent concealment in an amount to be

          determined at trial, but of at least $1,050,000. MZA Events is also entitled to punitive damages

          in an amount to be determined at trial.

                                               PRAYER FOR RELIEF

                 WHEREFORE, MZA Events prays for judgment against Defendants, jointly and severally,

          as follows:

                 (a)     On the First and Second causes of action, compensatory damages in an amount to

          be determined at trial, but of at least $1,050,000 plus all applicable interest, punitive damages, and

          injunctive relief, together with attorneys’ fees and all costs and disbursements of this action; and

                 (b)     For such other and further relief as the Court may deem equitable, just and proper.




                                                          -11-

                                                       11 of 12
FILED: NEW YORK COUNTY CLERK 05/11/2021 12:57 PM                                        INDEX NO. 653109/2021
NYSCEF DOC. NO. 2Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 14 of 17
                                                                     RECEIVED   NYSCEF: 05/12/2021




                                        DEMAND FOR JURY TRIAL

                Plaintiff MZA Events, Inc. hereby demands a jury trial on all issues.


          Dated: May 11, 2021                             Respectfully submitted,




                                                          TROUTMAN PEPPER HAMILTON
                                                          SANDERS LLP



                                                          By: s/ Bennet J. Moskowitz

                                                          Bennet J. Moskowitz
                                                          875 Third Avenue
                                                          New York, New York 10022
                                                          (212) 704-6000
                                                          bennet.moskowitz@troutman.com




                                                       -12-

                                                    12 of 12
FILED: NEW YORK COUNTY CLERK 05/13/2021 01:04 PM                             INDEX NO. 653109/2021
NYSCEF DOC. NO. 3Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 15 of 17
                                                                     RECEIVED   NYSCEF: 05/13/2021




                                  EXHIBIT A
FILED: NEW YORK COUNTY CLERK 05/13/2021 01:04 PM                                               INDEX NO. 653109/2021
NYSCEF DOC. NO. 3Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 16 of 17
                                                                     RECEIVED   NYSCEF: 05/13/2021




          LETTER OF AGREEMENT (Erich Bergen/MZA Events)
          This letter constitutes an Agreement between MZA Events (hereinafter referred to as “CLIENT”)
          and Erich Bergen (hereinafter referred to as “EB”).
          CLIENT agrees to retain EB to execute specific responsibilities under the guidelines outlined
          herein.
          1. Term of Agreement.
          The term of this Agreement begins on execution and is effective through and including July 20,
          2020.
          2. EB Services.
          EB will co-produce the two streaming events, AIDS Walk New York Live at Home and AIDS
          Walk San Francisco Live at Home [event titles subject to change]. He will work with CLIENT’s
          staff to create content, produce musical numbers, recruit talent and craft the overall programs for
          livestreaming. He will further serve as point person in the “control room” capacity during the
          live events.
          3. EB as Independent Contractor.
          EB acknowledges that he is an independent contractor and shall not represent himself as having
          any relationship to CLIENT other than that of an independent contractor. EB shall not represent
          to his employees or any third party that EB is other than a contractor for the CLIENT employed
          for the specific purpose of the contract.
          4. Confidentiality & Approvals.
          EB, his employees and agents will not share, distribute, sell or exchange any contact, giving or
          other business information provided by CLIENT or generated in association with PROJECTS
          with others.
          5. Intellectual Property.
          All work product generated under this contract shall be the sole property of CLIENT. EB shall
          not have the right to sell, distribute, share or otherwise disseminate any part of the PROJECTS
          without prior written approval from CLIENT. This excludes any and all footage (segments)
          containing appearances by Bette Midler and Anne Hathaway, which are being loaned to CLIENT
          by EB for this event. CLIENT is granted permission to use these segments in perpetuity in the
          context of the “Live at Home” events but may not be used out of context or on their own.
          6. Non-compete.
          EB agrees not to engage in a separate working relationship with CLIENT’s benefitting
          organizations, GMHC or PRC without express written consent of CLIENT for a twelve month
          period from date of execution.



          _____________________.


          READ, APPROVED AND ACCEPTED:
FILED: NEW YORK COUNTY CLERK 05/13/2021 01:04 PM                               INDEX NO. 653109/2021
NYSCEF DOC. NO. 3Case 1:21-cv-04460-VSB Document 1-1 Filed 05/18/21 Page 17 of 17
                                                                     RECEIVED   NYSCEF: 05/13/2021




          MZA Events
          NAME/TITLE:
          DATE: May 18, 2020

          SIGNATURE:__________________________________________________________________
          AND
          Erich Bergen (“EB”)
          NAME: Erich Bergen
          DATE:
          SIGNATURE:
          __________________________________________________________________
